Citation Nr: 0735275	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher disability rating for service-
connected chondromalacia, right knee, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April to May 1978.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the Board denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
chondromalacia, right knee, and denied entitlement to service 
connection for epidermal cyst, occipital area, and for sinus 
disability.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in June 2007, the Court remanded the issue of 
entitlement to a higher disability evaluation for service-
connected chondromalacia, right knee, for further 
adjudication, and per the veteran's withdrawal of appeal, 
dismissed the issues of entitlement to service connection for 
epidermal cyst, occipital area, and sinus disability.

The Board notes that in September 2005, the veteran submitted 
a VA Form 21-4138, in which she claimed entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and also claimed entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  This is referred 
to the RO for appropriate action.  Additionally, in January 
2006, the veteran's representative submitted documentation 
related to a psychiatric disability which included a waiver 
of preliminary agency of original jurisdiction (AOJ) review.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Documentation received by the Board in March 2006 reflects 
that the veteran was withdrawing her waiver of AOJ review, 
and was requesting that her appeal be remanded.  The Board 
notes, however, that the evidence submitted does not pertain 
to the current issue on appeal, thus a remand is unnecessary.  
This evidence is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




REMAND

Per a May 2007 Joint Motion for Remand, it was claimed that 
the Board failed to adequately discuss any subjective 
complaints or objective findings of instability or 
subluxation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2007).  The Joint Motion referenced various medical 
examination findings as possible indicators of instability.  
The significance of these findings involves medical 
determinations and the Board believes that a VA examination 
is necessary to interpret the findings and determine the 
degree of severity of any instability or subluxation.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies her of the 
evidence and information necessary to support her claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to her claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that an 
effective date for the award of benefits will be assigned if 
an increased disability rating is granted, and also include 
an explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in her possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity, and nature and extent of 
any impairment from the right knee 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests, including x-
rays, should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  Range of motion 
testing should be accomplished and the 
examiner should report, in degrees, the 
point at which pain is demonstrated.  To 
the extent possible the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should expressly report 
whether there is medical evidence of 
recurrent subluxation or lateral 
instability and, if so, whether any such 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.  The examiner should also review 
the reports of VA examinations in March 
2001 and April 2005 and indicate whether 
there was evidence of recurrent 
subluxation or lateral instability shown 
at those times.  If so, the examiner 
should report whether any such 
subluxation or instability was slight, 
moderate, or severe.

3.  The RO should then review the 
expanded record and readjudicate the 
veteran's claim for a higher assignable 
rating, to include whether a separate 
rating is warranted under Diagnostic Code 
5257.  The RO should furnish the veteran 
and her representative a supplemental 
statement of the case and an opportunity 
to respond before this case is returned 
to the Board.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



